DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lambino et al., US 2002/0128163 A1. The reference discloses cleansing bars which comprise dibenzylidene sorbitol as a gelling agent, a glycol solvent, and a combination of anionic, amphoteric and nonionic surfactants (abstract). Anionic surfactant is present at up to about 30% by weight [0013], as is nonionic surfactant [0016]. A solidification agent, such as a dibenzylidene alditol, is present at about 0.1% to about 20%, preferably at 0.5% to about 10% by weight [0018]. A non-exclusive list of suitable anionics is disclosed at [0013], and a non-exclusive list of suitable nonionics at [0014]. Shaping by molding is disclosed at [0022]. No specific water content is disclosed, but the products are not disclosed as anhydrous. The solvents disclosed at [0019], especially the alcohols, commonly contain small amounts of water, as do commercial grades of surfactants. The reference does not disclose storage modulus or loss modulus, but a chemical compound and its properties are not separable. The recited storage modulus and loss modulus can be realized while working within the teachings of the reference. Regarding claim 20, the use of bar soap to clean fabric is well known in . 
It would have been obvious at the time of filing to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a surfactant composition. The person of ordinary skill in the surfactant art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).

Response to Arguments
Applicant’s arguments, terminal disclaimer and amendments overcome the rejections of record. The claims, however, are not free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JOHN R HARDEE/Primary Examiner
Art Unit 1761